Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot properly depend from another multiply dependent claim.  In this case, claim 7 multiply depends from claims 1-6, of which, claim 5 is a multiply dependent claim.  Claim 8 and 10 depend from claims 1-7, of which, claims 5 and 7 are multiply dependent claims.  See MPEP § 608.01(n).  Accordingly, claims 7-10 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrases “preferably 18 to 30,” “preferably 33 to 42,” and “preferably 12 to 15” render the claim indefinite because it is unclear whether the limitation(s) following “preferably” are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 6, the claim recites “wherein the linkers P1, P2 and P3 have structures in the following table.”  It’s unclear from this phrase what is encompassed by “have structures.”  The table includes P1(a), P1(b), and P1(c), which may be interpreted as P1 is selected from P1(a), P1(b), and P1(c), but the claim does not state this.  The table further includes P2(a), P2(b), and P2(c), which may be interpreted as P2 is selected from P2(a), P2(b), and P2(c), but the claim does not state this. The table further includes P3(a), P3(b), and P3(c), which may be interpreted as P2 is selected from P3(a) P3(b), and P3(c), but the claim does not state this.  This appears to be applicant’s intention, but as written, the language “wherein the linkers P1, P2 and P3 have structures in the following table” could mean that any of P1, P2, and P3 may have any of the structures in the table.  That is, P1 may be P1(a), P1(b),  P1(c), P2(a), P2(b), P2(c), P3(a) P3(b), or P3(c); P2 may be P1(a), P1(b),  P1(c), P2(a), P2(b), P2(c), P3(a) P3(b), or P3(c); and P3 may be P1(a), P1(b),  P1(c), P2(a), P2(b), P2(c), P3(a) P3(b), or P3(c). The examiner recommends clarifying the claim with the following language or something similar “wherein P1 may be P1(a), P1(b), or P1(c); P2 may be P2(a), P2(b), or P2(c); and P3 may be P3(a), P3(b), and P3(c), if it is the intention of applicant that P1 may be P1(a), P1(b), or P1(c); P2 may be P2(a), P2(b), or P2(c); and P3 may be P3(a), P3(b), or P3(c).  If it is the intention that P1, P2, and P3 may each have any structure in the table, this should be clarified.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (Anal. Chem. 2019). Sun teaches gold/quantum dot nanoprobe for detecting active ricin, comprising gold nanoparticles modified by a linker P1 containing single strand oligodeoxynucleotides (Pl-AuNPs), quantum 5 dots modified by a linker P2 containing single strand oligodeoxynucleotides (P2-QDs) and single strand oligodeoxynucleotides P3, wherein the P1, the P2 and the P3 form double strand oligodeoxynucleotides by base pairing hybridization, the gold nanoparticles and the quantum dots are linked to be assembled into a core-satellite structure with the gold nanoparticles being a core and the quantum dots surrounding the gold nanoparticle core (Abstract; Materials and Methods; Results and Discussion).  P1 has the structure 5'-SH-C6H12-TTT TTT TTT ATA TAT ATA-3' ; P2 has the structure 5'-TAA CAT AAT TAG GTC TTT TTT-C6H12-NH2-3' ; and P3 has the structure 5'-GAC CTA ATT ATG AAAAAAAAAAAA TTA TAT ATA TAT-3' (Materials and Methods).  Sequences of deoxynucleotides .  
This application claims benefit as a national state entry of PCT/CN2020/027143, filed 1/15/2020, which claims benefit to CN 20190042764.X, filed 1/17/2019.  As Sun was published on 4/29/2019, before the filing date of PCT/CN2020/027143, 1/15/2020, the rejection under 35 U.S.C. 102(a)(1) proper.   Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yaqi ("Research on Detection of Genetically  Modified  Soybean Based  on Quantum Dots Functionalized  Biosensors," 2018, Chinese Dissertation Database, 1140-42; IDS filed 7/11/2021) in view of US 20110294116 to Huang.  Yaqi teaches a silver/quantum dot nanoprobe, comprising silver nanoparticles modified by a linker P1 .
Yaqi fails to teach the use of gold nanoparticles (AuNPs) in place of silver nanoparticles (AgNPs).
Huang teaches that gold nanoparticles and silver nanoparticles are used for the same purpose in FRET labeling systems (paragraphs 13 and 115).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the silver nanoparticles of Yaqi for gold nanoparticles.  The motivation for this is that the artisan, from Huang, would know that silver nanoparticles and gold nanoparticles are used for the same purpose in FRET labeling systems, and it would have been obvious to substitute one for the other in the course of optimizing the system for optimal FRET labeling applications and detection of other substances.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
March 2, 2022